Title: To John Adams from Thomas Digges, 8 March 1781
From: Digges, Thomas
To: Adams, John



Dear Sir

8 Mar 1781


It has been some Weeks since I have heard from you and indeed near a month since I wrote myself. You may easily suppose the cause, and that I had nothing material to communicate.
In a former letter you mentiond to me your willingness to help Captains M——y or C——m to some pecuniary aid should they need it. The long confinement of these brave and unfortunate men makes every small donation welcome as it adds to their comfort. I have frequently aided them and if you chuse to oblige them with a trifle only mention the Sum and it shall be done. I can easily riemburse myself for that sum or any ballance that may be between us by a Bill on Mr. De Neufvilles, or, what is a better mode, He may give me the name of a House in London on whom I may call for the money on giving them my bill on Him. I am the more anxious for the Comforts of these two and other brave men (now near 600 in Prison) because the subscription money for their releif is on the last legs, nay by this time it must be exhausted.
The public papers will give you every tittle of news that I know as I have been for six or 8 days and likely to be for as many more out of Town on some business at a great annual Cloth Fair.
We seem all as blind as ever to our Interests, We laugh and ridicule away every peice of News that seems of serious import. We laugh at any mischeif the combind neutral league can do us— We laugh at any person who says Gibraltar is in danger, that Holland will go seriously to War against England, that the Combined fleets are nearly eaqual to ours, that we shall not be victorious in the West Inds. and North America, that Arnold will not conquer Virginia &c. &c. In short our folly seems to me more than ever unaccountable, and we are for the present more than commonly bouyd up by the prospects of pacification with Spain and Holland separately from France and Ama.
I will write you immidiately on my return to Town which I expect will be in 8 or 9 days and am in the interim very truly Yrs.
